 


116 HRES 517 EH: Supporting the Global Fund to fight AIDS, tuberculosis (TB), malaria, and its Sixth Replenishment.
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 517 
In the House of Representatives, U. S.,

December 3, 2019
 
RESOLUTION 
Supporting the Global Fund to fight AIDS, tuberculosis (TB), malaria, and its Sixth Replenishment. 
 
 
Whereas the Global Fund to fight AIDS, tuberculosis (TB), and malaria is an effective partnership of governments, the private sector, civil society, and affected communities to transform the response to these epidemics; Whereas since the Global Fund’s creation in 2002, and in close cooperation with the President’s Emergency Plan for AIDS Relief (PEPFAR), more than 32,000,000 lives have been saved in countries where the Global Fund invests; 
Whereas the Global Fund has contributed to extraordinary improvements in global health, including by helping to reduce by half the number of AIDS-related deaths since 2005, contributing to a 37-percent decline in TB deaths from 2000 to 2016, and a 60-percent decline in the number of malaria deaths since 2000; Whereas the Global Fund and its partners work to uphold a steadfast commitment to transparency and accountability, receiving high marks in multilateral aid reviews and by independent watchdogs; 
Whereas despite progress achieved to date in combating AIDS, TB, and malaria, significant challenges threaten future progress, including drug and insecticide resistance, reaching marginalized and vulnerable populations, and complacency in the fight against infectious diseases; Whereas United States leadership has been critical to the Global Fund’s success as its largest donor and through its oversight role on the Board of the Global Fund; 
Whereas the Global Fund amplifies and supports the results of United States bilateral heath programs, including the PEPFAR, the President’s Malaria Initiative, and the United States Agency for International Development TB program; Whereas a statutory cap on United States contributions to the Global Fund has successfully leveraged increased contributions from other donors in prior Global Fund replenishments; 
Whereas the United Kingdom and Japan, for example, already have pledged significant increases to the Global Fund for the Sixth Replenishment; Whereas the Global Fund’s requirements for cofinancing have spurred domestic investments, with recipient countries committing 41 percent more of their own funding to fight AIDS, TB, and malaria for 2018 to 2020 compared to 2015 to 2017; 
Whereas recipient countries are expected to increase their co-financing by 48 percent, growing to $46,000,000,000 from 2021 to 2023; and  Whereas with these resources secured, the Global Fund projects it will reduce the number of deaths due to AIDS, TB, and malaria by nearly 50 percent, avert 234,000,000 infections or disease cases, and save an additional 16,000,000 lives: Now, therefore, be it 
 
That the House of Representatives— (1)encourages the Global Fund and its partners to continue their valuable contributions to end the epidemics of AIDS, TB, and malaria; 
(2)affirms previous commitments of the United States to providing 33 percent of the budget to the Global Fund, including for the Sixth Global Fund Replenishment held on October 10, 2019, in Lyon, France, as demonstrated by the $1,560,000,000 provided by H.R. 2839 in the 116th Congress (providing FY2020 appropriations for the Department of State, foreign operations, and related programs), as passed by the House of Representatives; (3)urges donor countries to step up the fight and increase their pledges for the Sixth Global Fund Replenishment and supports continued diplomatic engagement to improve burden sharing; 
(4)urges Global Fund recipient countries to continue to make and meet ambitious cofinancing commitments to sustain progress in ending the epidemics of AIDS, TB, and malaria; and  (5)encourages United States bilateral aid programs to continue their collaboration with the Global Fund to maximize the life-saving impact of global health investments. 
 
Cheryl L. Johnson,Clerk.
